Appeal from an order granting defendant’s motion and directing that the Division of Placement and Unemployment Insurance, Department of Labor of the State of New York, at Poughkeepsie, N. Y., through an appropriate officer or employee, produce before a Trial Term of the Supreme Court, Dutchess County, at such time and place as it shall be required, by service of a subpoena and a subpoena duces tecum, upon an appropriate officer or employee thereof, all books, records, cheeks, entries, and statements made in the records of the Division of Placement and Unemployment Insurance, Department of Labor of the State of New York, concerning the plaintiff for the period of seven weeks beginning January 2, 1940. The motion *792was made in an action for personal injuries sustained by plaintiff through the alleged negligence of respondent. It is alleged that plaintiff had received unemployment insurance benefits and had made certain representations in connection with her physical condition. Respondent sought to have the records produced at the trial of the action brought by plaintiff against him. Order granting motion reversed on the law, without costs, and the motion denied, without costs. In so far as applicable, section 524 of the Labor Law prohibits the use of such records in the courts unless the Industrial Commissioner is a party to the action or proceeding. While the act does not disclose the object of the Legislature, it undoubtedly was to prevent exposure to public gaze of the names of applicants who are receiving benefits under the auspices of the statute and under which the employer bears the burden. This is a reasonable objective. (1 Wigmore on Evidence [3d ed.], § 7; Matter of People v. Johnson & Co., 213 App. Div. 402, and cases cited.) Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.